COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00053-CV


ESTATE OF URSULA KATE REED,
DECEASED


                                     ------------

           FROM PROBATE COURT NO. 1 OF TARRANT COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      Pro se Appellant Bonnye Reed filed her initial appellant’s brief with this

court on June 19, 2013. Because the brief did not comply with the rules of

appellate procedure, the court notified Appellant by letter dated June 20, 2013,

that she must file an amended brief by July 1, 2013. See Tex. R. App. P. 9, 38,

and 2nd Tex. App. (Fort Worth) Loc. R. 1. The court’s letter notified Appellant

that her failure to file an amended, compliant appellant’s brief could result in our

striking the noncompliant brief that had been filed, waiving noncomplying points,

or dismissing the appeal. See Tex. R. App. P. 38.8(a), 38.9(a), 42.3. On June

21, 2013, Appellant requested an extension of time to file an amended brief.

      1
       See Tex. R. App. P. 47.4.
Appellee Kevin Hurst, Independent Executor of the Estate of Ursula Kate Reed,

filed a response in opposition to Appellant’s motion for extension of time, but the

court granted Appellant an extension to file her amended appellant’s brief by July

11, 2013. On July 16, 2013, Appellee filed a motion to dismiss the appeal based

on Appellant’s alleged failure to comply with the rules of appellate procedure and

this court’s order to file an amended brief by July 11, 2013. In the motion to

dismiss, Appellee seeks dismissal of the appeal and damages for a frivolous

appeal under rule of appellate procedure 45.

      Appellee’s motion to dismiss the appeal is GRANTED IN PART. Because

Appellant’s amended brief has not been filed, we dismiss the appeal but deny

Appellee’s request for damages. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f),

45.

       Appellant shall pay all costs of this appeal, for which let execution issue.

                                                    PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: August 8, 2013




                                     2